Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “S5” has been used to designate both “SCM: initiates measurement where I-1A at f1.” And “SCM: determination Z=U/1 (i.e. Fourier coefficient F(U)” (see FIG. 3; note that the step about determining Z should be marked as S6 instead). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
3.	Claims 9-16 are objected to because of the following informalities:  
In claim 9
In claim 12, line 2, “the previously known” should be --the previously- known-- to be consistent to its antecedent basis (note the hyphen).
In claim 12, line 4, “the cell-specific load” should be --the predefined cell-specific load-- to be consistent to its antecedent basis.
In claim 13, line 2, “the previously known” should be --the previously- known-- to be consistent to its antecedent basis (note the hyphen).
In claim 15, line 5, “the previously known” should be --the previously- known-- to be consistent to its antecedent basis (note the hyphen).
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


4.	Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
claim 13, the claim recites “wherein the second excitation frequency is selected to differ from the first excitation frequency.” However, the claim depends on claim 9 which recites “determining diagnostic information based on a comparison of the first impedance value with the second impedance value.” According to specification [0056], “a corrective factor” can be determined (S12), by comparing the first impedance Zext at frequency f1 with the second impedance ZSCM at f1 (S11). That is, for the comparison to be meaningful, the first and second impedances should be measured with respect to the same frequency (f1), based on a general understanding that an impedance of a battery cell is frequency-specific. 
Here, claim 13 requires the first frequency to differ from the second frequency. The result would be to compare Zext corresponding to a first frequency with ZSCM corresponding to a second frequency different from the first frequency, and to determine the diagnostic information, such as the correction factor, from the comparison. However, no details of determination of the diagnostic information based on the comparison as in claim 13 is disclosed in the specification to show that the applicant has possession of the claimed feature, i.e., regarding how to determine the diagnostic information based on a comparison of Zext corresponding to a first frequency with ZSCM corresponding to a second frequency different from the first frequency. The specification [0061] merely repeats the statement of comparison and validation of ZSCM (at step S5a) without relevant details.

5.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 15, it recites “and of the measured electric voltage” in line 11. It is interpreted as “and the amplitude of the measured electric voltage.” However, there is no clear antecedent basis for “the measured electric voltage.” There is also no antecedent basis of “the amplitude” (the measured electric voltage). For examination purpose, “and of the measured electric voltage” is assumed to be --and an amplitude of the measured second electric voltage--.

6.	Claims 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites a diagnostic system without additional elements (further limitations) beyond the method of claim 9 that is depended upon.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 9-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over van Lammeren et al. (US 20120310562 A1; cited in IDS; hereinafter “van Lammeren”) in view of Cattin et al. (US 20140315047 A1; cited in IDS; hereinafter “Cattin”).

Regarding claim 9, van Lammeren teaches a diagnostic method for an electrochemical energy storage cell (i.e., “monitoring battery cells”; see Abstract), the method comprising: 
modulating, at a first excitation frequency, a first electric current occurring due to an electrical connection between the energy storage cell and a central load (i.e., “The voltage/current source can be … via the drive current of a traction motor of an electric car employing the battery pack”; see [0029]; “the pack current is modulated by modulating the motor current with a desired frequency”; see [0057]); 
measuring a modulated electric current resulting from the modulating of the first electric current (i.e., “pack current for use in characterizing an impedance characteristic of the cell being measured”; see [0030]); 
measuring a first electric voltage present on the energy storage cell (i.e., “measures cell voltage”; see [0030]); 
determining a first impedance value based on the modulated electric current and the first electric voltage (i.e., “providing cell voltage and pack current for use in characterizing an impedance characteristic of the cell being measured”; see [0030]); 
modulating, at a second excitation frequency, a previously-known second electric current occurring due to an electrical connection between the energy storage cell and a predefined cell-specific load (i.e., “injects current into individual ones of the plurality of battery cells, separately from other cells, such as by selectively coupling (e.g., cyclically) a cell balance or other type of circuit across each cell”; see [0022]; “an injection of a predefined current into the battery cell for impedance measurement”; see [0026]); “The voltage/current source can be… under the control of a measurement system (e.g., a sine wave generator)… at any desired frequency”; see [0029]); 
measuring a second electric voltage present on the energy storage cell (i.e., “measures cell voltage”; see [0030]); 
determining a second impedance value based on the previously known second electric current and the second electric voltage (i.e., “providing cell 


van Lammeren does not explicitly discloses:
determining diagnostic information based on a comparison of the first impedance value with the second impedance value; and 
outputting the diagnostic information.
BUT Cattin teaches:
determining diagnostic information based on a comparison of separately determined impedance values (i.e., “compare the value of the impedance that it has itself determined with the value of impedance determined by the microcontroller 31. The computer 52 can then determine a level of reliability of a measurement of impedance obtained”; see [0085]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify van Lammeren in view of Cattin, to determine diagnostic information (such as a level of reliability) based on a comparison of the first impedance value with the second impedance value; and output the diagnostic information, as claimed. The motivation would be to provide the level of reliability of the measured impedance for the battery control system to react accordingly (such as adjusting the sampling rate or recalibrating the measuring system).

claim 10, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
	 van Lammeren does not explicitly discloses:
wherein the diagnostic information is taken into account in the context of at least one future measurement of an electric voltage occurring on the energy storage cell due to the electrical connection of the energy storage cell with the predefined cell-specific load.
However, it is well-known to take corrective or reactive actions according to the level of reliability of measurements, such as adjusting the sampling rate or recalibrating the measurement system to make future measurements more reliable. It would have been obvious to one of ordinary skill in the art at the time the application was filed to take into account the diagnostic information in the context of at least one future measurement of an electric voltage occurring on the energy storage cell due to the electrical connection of the energy storage cell with the predefined cell-specific load, as claimed. The motivation would be to help obtain more reliable measurements.

	Regarding claim 11, van Lammeren further teaches:
wherein at least one of the first electric current and the first electric voltage is filtered with respect to the first or second excitation frequency (i.e., “Band-pass filters are used to eliminate unwanted signals (e.g., noise and distortion) before they can reach amplitude-and-phase meters”; see [0028]; see, also, various LPFs and DFTs in FIG. 1).

claim 12, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
van Lammeren does not explicitly discloses:
wherein the second excitation frequency is selected to be equal to the first excitation frequency, and the previously known second electric current occurring due to the electrical connection of the energy storage cell with the cell-specific load is not modulated until the first electric current occurring due to the electrical connection of the energy storage cell with the central load already has been modulated.
However, as indicated in FIG. 5 of Cattin, the impedance value is specific to a corresponding frequency. A meaningful comparison of impedances measured by different methods should be the comparison with respect to a same frequency. Also, the different measurements in van Lammeren involves different drive current sources (motor vs. controlled injection) using the same measuring circuits. It would have been obvious to one of ordinary skill in the art at the time the application was filed to select the second excitation frequency to be equal to the first excitation frequency, and not to modulate previously known second electric current occurring due to the electrical connection of the energy storage cell with the cell-specific load until the first electric current occurring due to the electrical connection of the energy storage cell with the central load already has been modulated, as claimed. The motivation would be to make a meaningful comparison by selecting the same frequency, and to avoid interference between different drive current sources by performing the different measurement methods at separate times.

Regarding claim 14, the claim recites the same substantive limitations as claim 9 and is rejected using the same teachings. 

Regarding claim 15, van Lammeren further teaches:
a central current measuring assembly configured to measure the first electrical current occurring due to the electrical connection of the energy storage cell with the central load (i.e., “ADC 130 measures… pack current”; see [0030]); and 
a cell-specific evaluation device (i.e., “pack controller 140”) configured to determine the second impedance value based on the previously known second electric current and the second electric voltage (i.e., “In some implementations, the pack controller 140 further measures/detects cell impedance at low frequencies using the outputs of the second low-pass filters 124 and 134. In such implementations, the impedance is calculated by taking the amplitude and phase of the voltage- and current measurements and dividing them”; see [0032]; note that the pack controller 140 is cell-specific because it can determine a cell impedance; see, also, FIG. 4 where cell-specific measurements is fed by a mux 464 to the pack controller 140); 
wherein the central current measuring assembly is designed to output an amplitude of the first electric current occurring due to the electrical connection of the energy storage cell with the central load to the cell-

Regarding claim 16, the claim recites the same substantive limitations as claim 9 and is rejected using the same teachings. See, e.g., van Lammeren [0006], [0017], [0029], and [0057] for the motor vehicle.

Notes
8.	Claim 13 distinguishes over the closest prior art of record as discussed below.
	Regarding claim 13, the closest prior art of record fails to teach the features: “wherein the second excitation frequency is selected to differ from the first excitation frequency, and the previously known second electric current occurring due to the electrical connection of the energy storage cell with the predefined cell-specific load is modulated simultaneously with the modulation of the first electric current occurring due to the electrical connection of the energy storage cell with the central load,” in 
	Note that van Lammeren teaches measuring/determining impedance via voltage and current measurements at various frequencies in the range of mHz to kHz (see [0039]). However, there is no teaching or suggestion to determine diagnostic information based on comparison of impedance values determined for different frequencies by different driving sources (loads) as claimed.

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Howey et al. (“Online Measurement of Battery Impedance Using Motor Controller Excitation” IEEE TRANSACTIONS ON VEHICULAR TECHNOLOGY, VOL. 63, NO. 6, JULY 2014) teaches online measuring of battery impedance using motor controller excitation with an optional additional circuitry for excitation to enable verification.
Gong et al. (“IC for Online EIS in Automotive Batteries and Hybrid Architecture for High-Current Perturbation in Low-Impedance Cells” 2018 IEEE Applied Power Electronics Conference and Exposition (APEC), 4-8 March 2018) teaches an IC for online measuring impedance of a battery cell, wherein each IC is coupled to a cell in a battery pack for measuring impedance of the cell at various frequencies based on measured voltage and current.
VARNOSFADERANI et al. (“A Comparison of Online Electrochemical Spectroscopy Impedance Estimation of Batteries” IEEE Access 2018) reviews various 
Clegg (US 6765388 B1) teaches a method for measuring the electrical efficacy of one or more battery cells for use in an uninterruptable power supply, involving making use of the ripple current which flows in the battery cells when in use in the uninterruptable power supply. Simultaneous measurement, for example, of the ripple current and a corresponding voltage component enables the internal impedance of a battery cell to be determined, the impedance acting as an indicator of electrical efficacy.
Burkum et al. (US 4697134 A) teaches a testing device for measuring the impedance of secondary cells that form a battery, while the battery is in a float charge condition and connected to an active electrical load. The testing device monitors the battery for a change in impedance that can signal a developing defect in one or more individual cells or inter-cell connections that can prevent the battery from delivering its stored energy to the load.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857